Order entered December 11, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01262-CV

                  BILLY HARRIS AND DEMAKI HARRIS, Appellants

                                             V.

                            CITIMORTGAGE, INC., Appellee

                     On Appeal from the County Court at Law No. 2
                                 Dallas County, Texas
                         Trial Court Cause No. CC-11-04569-B

                                         ORDER
       The Court GRANTS appellants’ December 9, 2013 motion to extend time to file their

brief. We ORDER appellants to file their brief by December 13, 2013.


                                                   /s/   ADA BROWN
                                                         JUSTICE